Citation Nr: 0616730	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for Raynaud's 
phenomenon of the right hand.

3.  Entitlement to service connection for Raynaud's 
phenomenon of the left hand.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand, to include as secondary to 
Raynaud's phenomenon of the bilateral hands.

5.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand, to include as secondary to 
Raynaud's phenomenon of the bilateral hands.

6.  Entitlement to service connection for bursitis of the 
right shoulder, to include as secondary to Raynaud's 
phenomenon of the bilateral hands.

7.  Entitlement to service connection for bursitis of the 
left shoulder, to include as secondary to Raynaud's 
phenomenon of the bilateral hands.

8.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
tibular-fibular joint with right knee strain and history of 
chondromalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1976 to February 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran filed a notice of 
disagreement in regard to the June 2002 rating decision.  She 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claims and confirmed the 
RO's findings as documented in an August 2002 statement of 
the case (SOC).  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2002.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing, which was conducted at the 
Seattle RO in June 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

Issues not on appeal

Another issue that was on appeal, entitlement to service 
connection for a right ankle disability, was granted by the 
RO in a June 2005 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  

Following the Travel Board hearing, in a November 2005 rating 
decision, the RO granted service connection for post 
traumatic stress disorder (PTSD), denied the veteran's claims 
for entitlement to service connection for gastroesophageal 
reflux disease (GERD) and irritable bowel syndrome and 
declined to reopen the veteran's previously denied claim of 
entitlement to service connection for mumps.  To date, 
veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The issue of entitlement to an increased disability rating 
for service-connected degenerative joint disease of the right 
tibular-fibular joint with right knee strain and history of 
chondromalacia patella is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed left ankle 
disability.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed Raynaud's 
phenomenon of the right hand.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed Raynaud's 
phenomenon of the left hand.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed carpal tunnel 
syndrome of the right hand.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and her currently diagnosed 
carpal tunnel syndrome of the right hand.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed carpal tunnel 
syndrome of the left hand.

7.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and her currently diagnosed 
carpal tunnel syndrome of the left hand.

8.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed bursitis of the 
right shoulder.

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and her currently diagnosed 
bursitis of the right shoulder.

10.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and her currently diagnosed bursitis of the 
left shoulder.

11.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and her currently diagnosed 
bursitis of the left shoulder.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Raynaud's phenomenon of the right hand was not incurred 
in or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Raynaud's phenomenon of the left hand was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Carpal tunnel syndrome of the right hand was not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Carpal tunnel syndrome of the right hand is not 
proximately due to nor is it the result of the veteran's 
service-connected disabilities.  38 C.F.R. § 3.310 (2005).

6.  Carpal tunnel syndrome of the left hand was not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).
7.  Carpal tunnel syndrome of the left hand is not 
proximately due to nor is it the result of the veteran's 
service-connected disabilities.  38 C.F.R. § 3.310 (2005).

8.  Bursitis of the right shoulder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

9.  Bursitis of the right shoulder is not proximately due to 
nor is it the result of the veteran's service-connected 
disabilities.  38 C.F.R. § 3.310 (2005).

10.  Bursitis of the left shoulder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

11.  Bursitis of the left shoulder is not proximately due to 
nor is it the result of the veteran's service-connected 
disabilities.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on seven of the issues on appeal. 

The VCAA

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.  
The VCAA bears on the standard of review, as well as notice 
and duty to assist a veteran in the development of a claim.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  The Board observes that the 
veteran was informed of the relevant law and regulations 
pertaining to her claims in the August 2002 SOC, which 
detailed the evidentiary requirements for service connection.

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in letters from the RO dated 
January 16, 2002 and June 7, 2005.  Specifically, she was 
advised in the June 2005 VCAA letter that VA was responsible 
for obtaining relevant records from any Federal agency, 
including records from SSA and VA outpatient facilities.  The 
January 2002 VCAA letter specifically informed the veteran 
that her service medical records had been obtained and that 
treatment records from the Yakima VAMC were being requested.  
The June 2005 VCAA letter also informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, including "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  With respect to private treatment 
records, both letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
that the veteran complete this release so that VA could 
obtain these records on her behalf.  The June 2005 letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis in original].  The veteran was also 
advised in the January 2002 VCAA letter that a VA examination 
would be scheduled if necessary to make a decision on her 
claims.

Finally, the Board notes that the June 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of her claims, which was by rating 
decision dated in June 2002.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO. 

Importantly, the veteran was provided with VCAA notice 
through the January 2002 and June 2005 VCAA letters and her 
claims were thereafter readjudicated as shown in the November 
2005 SSOC, after she was provided with the opportunity to 
submit evidence and argument in support of her claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider her claims on the merits.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed left ankle, 
bilateral hand and bilateral shoulder disabilities.  In other 
words, any lack of advice as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claims of entitlement to 
service connection were denied based on element (3), a 
connection or link between the veteran's service and the 
claimed disabilities.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to that element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  In short, the 
record indicates that the veteran received appropriate notice 
under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with VA examinations in April 2002, December 2004 
and September 2005.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted her current complaints, conducted 
appropriate physical examinations and provided appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO in June 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to seven of the issues on appeal.
1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for Raynaud's 
phenomenon of the right hand.

3.  Entitlement to service connection for Raynaud's 
phenomenon of the left hand.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand, to include as secondary to 
Raynaud's phenomenon of the bilateral hands.

5.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand, to include as secondary to 
Raynaud's phenomenon of the bilateral hands.

6.  Entitlement to service connection for bursitis of the 
right shoulder, to include as secondary to Raynaud's 
phenomenon of the bilateral hands.

7.  Entitlement to service connection for bursitis of the 
left shoulder, to include as secondary to Raynaud's 
phenomenon of the bilateral hands.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including Raynaud's 
disease, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Raynaud's phenomenon

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.'  WEBSTER'S [MEDICAL DESK DICTIONARY] at 604.  The 
terms "Raynaud's phenomenon" or "Raynaud's syndrome" are 
used to describe '"the symptoms associated with Raynaud's 
disease.'  Id."  Watson v. Brown, 4 Vet. App. 309, 311 
(1993).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus  or link 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Analysis

The veteran seeks entitlement to service connection for a 
left ankle disability, Raynaud's phenomenon of the bilateral 
hands, carpal tunnel syndrome of the bilateral hands and a 
bilateral shoulder disability.  She currently contends that 
her left ankle problem is due to a fall in the service and 
that Raynaud's phenomenon, carpal tunnel syndrome and 
bilateral shoulder disabilities are a result of a frostbite 
injury during basic training in South Carolina.  See the June 
2005 hearing transcript, pages 5, 9-10.  Finally, the veteran 
also contends that her bilateral carpal tunnel syndrome and 
bilateral shoulder bursitis are secondary to the Raynaud's 
phenomenon.  Id. at 10-11.  Based on these contentions, 
secondary service connection will only be considered for the 
carpal tunnel syndrome and shoulder claims.

Direct service connection

As previously set out, with respect to Hickson element (1), 
the veteran has medical evidence of chronic intermittent 
tendonitis of the left ankle, Raynaud's phenomenon of the 
right and left hands, carpal tunnel syndrome of the right and 
left hands and chronic bursitis of the right and left 
shoulders.  Hickson element (1), current disability, has 
therefore been met for all claims.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that left ankle, bilateral hand or bilateral 
shoulder disease existed in service.  In particular, the 
veteran's January 1977 separation examination shows no 
complaint or diagnosis of any left ankle, bilateral hand or 
bilateral shoulder disability.  With respect to in-service 
disease and the veteran's Raynaud's phenomenon, the veteran 
does not contend that Raynaud's disease was present in 
service or within the one year presumptive period following 
separation from service, and the evidence of record does not 
support such a conclusion.  The medical records show that the 
veteran sought treatment for her Raynaud's phenomenon 
symptomatology beginning in November 2001.  This is over two 
decades after separation from service.  

With respect to in-service injury, the service medical 
records are similarly silent.  The evidence in the veteran's 
favor consists solely of her recent statements to the effect 
that her current left ankle disability is a result of a fall 
in service and her current Raynaud's phenomenon in the right 
and left hand and bilateral shoulder bursitis are due to a 
frostbite injury during basic training in South Carolina.  
See the June 2005 hearing transcript, pages 5, 9 and 11.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the veteran's recent statements concerning 
the alleged injuries in service, which were made in 
connection with her current claims, are of relatively little 
probative value as compared with the negative service medical 
records and the negative medical history for decades after 
service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [personal interest may affect the credibility of 
testimony].  

To the extent that the veteran is now contending that she 
injured her hands and shoulders due to a frostbite injury in 
service, her recent statements, event if assumed to be 
credible, are outweighed by the service medical records, 
which do not mention any such injury, and the lack of 
reference to such injury for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  The same is the case with the veteran's 
left ankle claim.  There is no indication in the service 
medical records that the veteran fell into a hole and injured 
her left ankle.  The veteran has alternatively argued that 
her left ankle injury stemmed from the same in-service injury 
that allowed for service connection to be granted for her 
right knee.  See the June 2005 hearing transcript, page 9.  
However, the veteran's service medical records, including 
medical records from a bumper car accident in November 1976 
in which she injured her right knee, are negative for any 
complaints as to her left ankle.  

The veteran has made multiple contentions concerning the 
origin of left ankle and shoulder disabilities, which also 
tends to weaken the credibility of the claims.  Specifically, 
the veteran initially contended that her left ankle and 
shoulder problems were a result of running in service, but 
she subsequently attributed these disabilities to an in-
service fall and a frostbite injury during basic training.  
She also attributed her left ankle problem to a bumper car 
accident that occurred during service.  See the July 2002 
notice of disagreement; see also the June 2005 hearing 
transcript, pages 5, 9-10.  

In sum, a review of the file indicates that the veteran's 
service medical records are utterly negative for any 
complaints or findings regarding the left ankle, bilateral 
hands or bilateral shoulders.  There is no indication that 
the veteran was placed on physical profile or was assigned 
light duties because of left ankle, bilateral hand or 
bilateral shoulder problems.  Significantly, on the veteran's 
report of medical history for her separation examination in 
January 1977, the veteran checked the box for "no" when 
asked if she had "swollen or painful joints" or "painful 
or 'trick' shoulder," and there is not recorded history of 
left ankle or frostbite injury during the examination.  Taken 
together, this negative evidence outweighs the veteran's more 
recent reports of left ankle, bilateral hand and bilateral 
shoulder injuries in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]. 

The Board finds, therefore, that the preponderance of the 
evidence is against a finding that disabilities of the left 
ankle, hands or shoulders had their onset in service because 
Hickson element (2), in-service disease or injury, has not 
been met as to any of these seven claims.  On this basis, the 
claims must be denied.  For the sake of completeness, 
however, and in the interest of clarity, the Board will also 
address the remaining Hickson element, medical nexus.  

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical opinion relating 
her currently diagnosed left ankle, bilateral hand or 
bilateral shoulder disabilities directly to military service, 
and none otherwise appears of record.  In the absence of an 
in-service diagnosis of left ankle, bilateral hand and 
bilateral shoulder disease and/or injury, a medical nexus 
opinion would seem to be an impossibility.

To the extent that the veteran herself or her representative 
contends that a medical relationship exists between the 
service and left ankle, bilateral hand and bilateral shoulder 
disabilities, their opinions are not entitled to probative 
value because such opinions require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Any 
such statements offered in support of the veteran's claims do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

In short, the preponderance of the evidence indicates that 
the veteran's currently diagnosed left ankle, bilateral hand 
and bilateral shoulder disabilities are not related to her 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied.

Secondary service connection 

The veteran has contended strongly that her bilateral hand 
and bilateral shoulder disabilities are due to Raynaud's 
phenomenon.

As discussed, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, the 
veteran has been diagnosed with carpal tunnel syndrome of the 
right and left hands and chronic bursitis of the right and 
left shoulders.  Wallin element (1) is accordingly satisfied 
for these four claims.  

With respect to Wallin element (2), service-connected 
disability, though the veteran is service-connected for PTSD, 
right knee and right ankle disabilities, she is not service-
connected for Raynaud's phenomenon as previously discussed.  
Accordingly as the basis of her claim rests on her hand and 
shoulder disabilities being related to service-connected 
Raynaud's phenomenon, Wallin element (2) has not been met, 
and the claims fail on this basis.

With respect to Wallin element (3), nexus, there also is no 
evidence of nexus between currently diagnosed carpal tunnel 
syndrome of the right and left hands and chronic bursitis of 
the right and left shoulders and the veteran's service-
connected disabilities.  The veteran has testified that her 
VA physician has linked the veteran's bilateral shoulder 
bursitis to her Raynaud's phenomenon of the hands.  See the 
June 2005 hearing transcript, page 11.  However, as detailed 
above, the veteran's Raynaud's phenomenon is not service-
connected; therefore, this opinion is not relevant to her 
claims.  Accordingly, Wallin element (3), medical nexus, has 
not been satisfied, and the claims would also fail on this 
basis.

Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a left ankle disability, Raynaud's phenomenon 
of the bilateral hands, carpal tunnel syndrome of the 
bilateral hands and bilateral shoulder bursitis.  The claims 
for service connection for carpal tunnel syndrome of the 
bilateral hands and bilateral shoulder bursitis are also 
denied on a secondary basis.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for Raynaud's phenomenon of 
the right hand is denied.

Entitlement to service connection for Raynaud's phenomenon of 
the left hand is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the right hand, to include as secondary to service-
connected disabilities, is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the left hand, to include as secondary to service-
connected disabilities, is denied.

Entitlement to service connection for bursitis of the right 
shoulder, to include as secondary to service-connected 
disabilities, is denied.

Entitlement to service connection for bursitis of the left 
shoulder, to include as secondary to service-connected 
disabilities, is denied.


REMAND

8.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
tibular-fibular joint with right knee strain and history of 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

As was discussed in greater detail in the Board's VCAA 
discussion above, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, supra, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
in VCAA letters dated January 16, 2002 and June 7, 2005 as to 
what type of information and evidence was needed to 
substantiate his increased rating claims.  Although the 
appeal was not certified to the Board until March 27, the 
case did not include notice under Dingess/Hartman and the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the service-
connected right knee disability on appeal.  As this question 
is involved in the present appeal from an initially assigned 
rating, the Board concludes that the case must be remanded 
for notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased 
disability rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, this issue is remanded for the following action:
      
A VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should be sent to the veteran, which 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, consistent with 
Dingess/Hartman.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


